Citation Nr: 1533337	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  14-38 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for paralysis of the right and left external popliteal (common peroneal) nerves, to include as secondary to the service-connected thoracolumbar spine disability.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Esq. 


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from December 1956 to December 1960 and from October 1961 to August 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue of entitlement to TDIU on an extraschedular basis is addressed in the REMAND that follows the Order section of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Medical evidence of record does not show the Veteran to have clinically-demonstrated paralysis of the right and left external popliteal (common peroneal) nerves.

2.  The Veteran does not have a single service-connected disability ratable at 60 percent or more, or multiple service-connected disabilities of which one is ratable at 40 percent or more with combined rating of 70 percent or more; however, it is at least as likely as not that his service-connected disabilities render him unable to obtain and maintain gainful employment.  






CONCLUSIONS OF LAW

1.  The requirements to establish entitlement to service connection for paralysis of the right and left external popliteal (common peroneal) nerves have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

2.  The requirements for referral to the Director of Compensation Service for evaluation of a TDIU on an extraschedular basis have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(b) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Before addressing the merits of the claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014). 

The Veteran received complete notification of the elements to show entitlement to service connection on a direct basis by a letter in August 2009, and of the elements required to show entitlement to a TDIU by a letter in September 2009.  The Veteran had ample opportunity to respond prior to the October 2009 rating decision on appeal.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was not provided notice regarding secondary service connection until after the October 2009 rating decision.  Where there is a timing defect in a case VA may cure the timing defect through compliance via proper remedial measures, such as the issuance of compliant VCAA notice followed by readjudication of the claim; such readjudication may come in the form of the issuance of a Statement of the Case following the issuance of the VCAA notice.  Mayfield v. Nicholson, 449 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  In this case, the RO issued the Veteran a letter in July 2013 that advised him of the elements required to establish entitlement to service connection on a secondary basis, and he had ample opportunity to respond before the RO readjudicated the claim by SOC in August 2014.  The Board concludes that any timing defect in notice has been cured.  

In any event, the Veteran has not identified any prejudice due to error in the content or timing of the notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Concerning the duty to assist, the RO has obtained service treatment records and the Veteran's disability file from the Social Security Administration (SSA), and has also obtained post-service treatment records from those VA and private medical providers identified by the Veteran.  The Veteran has been advised of his entitlement to a hearing before the Board, but he declined such a hearing.  

The Veteran has been afforded appropriate VA medical examination in support of the service connection claim decided herein.  In that regard, the Veteran's attorney asserted in the September 2014 Substantive Appeal that a VA medical examination performed in October 2009 is "not contemporaneous" and that the examiner made false observations and conclusions.  The Board disagrees.  First, the competency of a VA examiner in presumed, absent a showing of evidence to the contrary; see Hilkert v. West, 12 Vet. App. 145 (1999).  Also, the Board issued a decision in March 2012 that adjudicated the issue of entitlement to increased rating for the service-connected thoracolumbar spine disability, and in that decision the Board considered the October 2009 examination and afforded the examination full probative value.  Finally, the Veteran had a more recent VA medical examination in February 2014 that confirms the findings made in the earlier examination, so the question of whether the earlier examination is "contemporaneous" is moot.  
    
Neither the Veteran nor his attorney has made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  In that regard, the most recent correspondence from the Veteran's attorney did not identify any relevant outstanding VA or private medical treatment records that should be obtained.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.

Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Entitlement to Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Service connection may also be established for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2014).  Further, a disability that is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  38 C.F.R. § 3.310. 

There is no indication in service treatment records (STRs) of peripheral neuropathic complaints relating to the lower extremities.  STRs document back pain in August 1958 and back pain radiating down the right leg in September 1958.  The Veteran had a separation examination in May 1962 in which the spine and neurological system were evaluated as normal.  However, the Veteran was eventually granted service connection for a thoracolumbar spine disability, currently characterized as degenerative disc disease (DDD) L4-5 status post laminectomy L5.  The Board notes at this point that the RO issued an unappealed rating decision in February 2014 that continued the currently-assigned 40 percent rating for the thoracolumbar spine disability; the severity of the spine disability is accordingly not on appeal before the Board.

The question before the Board is whether the Veteran's service-connected thoracolumbar spine disability causes a separately compensable neurological disability.  Of note, the schedular criteria for the primary thoracolumbar spine envision loss of motion to include pain, whether or not it radiates, but associated objective neurologic abnormalities are evaluated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

Careful review of the file shows the Veteran has complained subjectively of radiating pain and numbness in the lower extremities, but there is no clinical evidence of radiculopathy or other neurological deficit.  The relevant evidence is cited below.

An October 1970 letter from Dr. Bryan Robinson stated there was no evidence of neurological damage or deficit.  

Treatment records from Bay Memorial Medical Center show the Veteran was treated in October 1976 for back pain secondary to degenerative L5 disc.  The clinician, Dr. Samuel L. Combs, noted that besides back pain the Veteran's main problem was to prove that his back pain was related to an injury in service.  The clinical impression was DDD with vertebral settling and increasing nerve root encroachment secondary to facet pressure.  A discogram in October 1976 showed low back pain secondary to degenerative collapse of L5.  In March 1977 Dr. Combs performed total decompression laminectomy L5, subtotal hemilaminectomy L4, and excision L4 and L5 discs due to herniated nucleus pulposus (HNP) of L4 and L5.  In sum, records from Bay Memorial Hospital show degenerative collapse and HNP but do not show any established neurological defect secondary to the Veteran's thoracolumbar spine condition.  
  
Treatment records from Gulf Coast Community Hospital show that another spinal surgery was performed by Dr. Combs in October 1980.  Dr. Combs noted that the Veteran had developed back pain in service and that he began treating the Veteran in August 1976, initially by conservative methods.  Following disc excision in March 1977 the Veteran's radicular pain in the left lower extremity (LLE) disappeared, and he returned to manual labor.  However, in March 1980 the Veteran had a workplace accident in which a fuel truck was filling exploded, throwing the Veteran off a 15-foot platform for a distance of 40 feet.  This new injury caused is back pain to return, but the new back pain was mechanical rather than radicular.  Current X-ray showed complete collapse of L5 as well as mechanical instability.  Dr. Combs thereupon performed spinal fusion and decompression excision of scar tissue; the postoperative diagnosis was degenerative arthritis of the lumbar spine with mechanical back pain and spinal stenosis secondary to postoperative scarring.  

Subsequent outpatient treatment notes by Dr. Combs show that in January 1981 Dr. Combs characterized the Veteran's complaint of pain radiating into the left lower extremity (LLE) as mechanical in nature and as mainly due to peridural scarring.  However, in March 1982 Dr. Combs cited radicular pain in the LLE, L5-S1 nerve root distribution and absent left ankle jerk and stated nerve root decompression may be warranted.  In August 1982 the Veteran continued to have very severe mechanical pain, raising a concern about defect in the fusion.  In September 1982 computed tomography (CT) scan confirmed poor fusion or the absence of fusion at the L5 fusion, and in February 1983 the Veteran underwent corrective surgery.  In March 1983 the Veteran reported that since corrective surgery he was no longer having significant pain in the LLE and that his overall sensation in the leg had improved.  In April 1983 Dr. Combs noted continued mechanical pain at the lumbosacral (LS) junction.  In February 1984 the Veteran complained of pain radiating into the right lower extremity (RLE) and in August 1984 he complained of increased mechanical back pain; Dr. Combs' clinical impression was mechanical back pain.  In February 1985 the Veteran complained of a new pain in the shoulder area, which Dr. Combs attributed to myofascial shoulder pain, as well as mechanical back pain in the LS junction.  Thereafter the Veteran continued to complain at multilevel back pain, and in October 1986 Dr. Combs stated the Veteran's complaints appeared to be consistent with spinal stenosis of L3-4 subsequent to increased stress from the underlying fusion.  In June 1990 Dr. Combs characterized the Veteran's continued back pain as "purely mechanical."  In August 1994 Dr. Combs noted that current myelogram showed a large laminectomy defect at L5 and S1 and fairly severe spinal stenosis at L3-4.  In sum, treatment records from Dr. Combs through January 1995 document pain and radicular symptoms, but suggest that these symptoms were mechanical rather than neurological in origin.        

Treatment records from Dr. Michael Reed show the Veteran underwent decompression surgery in March 1995 due to a long history of low back and bilateral leg pain with recent exacerbation of leg pain; neurological examination at admission was grossly normal (cranial  nerves intact and motor strength 5/5).  Postoperative diagnosis was degenerative spondylolisthesis L3-4 and spinal stenosis L3-4.  In March 1995 the Veteran presented for postoperative follow-up and stated he was currently having no symptoms; neurologic examination was grossly normal (deep tendon reflexes 2+ and symmetrical and motor strength 5/5).  In June 1995 the Veteran denied back pain or radicular-type symptoms.  In September 1995 the Veteran reported continued back pain but denied significant leg pain.  In March 1996 the Veteran complained of renewed intermittent back pain but examination showed full motor strength.  In May 2000 Dr. Reed stated the Veteran was "neurologically intact."  

The Veteran had a VA compensation and pension (C&P) examination of the spine in March 2001.  The examiner, a physician, noted the Veteran's medical history and current clinical observations in detail.  During examination the Veteran had no radicular complaints and neurological testing of the lower extremities was grossly normal (muscle strength 5/5 and reflexes/sensation intact).  The examiner diagnosed service-connected residuals of low back injury, postoperative total decompressive lumbar laminectomy, history of on-the-job injury in 1980 and status post repeat lumbar fusion and foraminectomy with excision of scar tissue.  The examiner did not cite any current neurological deficit secondary to the thoracolumbar spine diagnosis. 

The Veteran presented to Dr. Reed in June 2001 complaining of low back and RLE pain with "buzzing" in the RLE to the foot, but neurological examination was grossly normal (full motor strength and normal reflexes).  In December 2002 and May 2003 the Veteran complained of back pain but had full motor strength on examination.  In June 2003 the Veteran complained of pain radiating into the anterior thighs; examination showed reflexes diminished but symmetrical and neurologic examination was otherwise normal (no bowel or bladder symptoms and motor examination 5/5). 

In August 2003 Dr. Reed submitted a letter to VA stating that he had followed the Veteran for 10 years for severe lumbar spondylosis, with multiple back surgeries; the Veteran had documented changes in the lumbar and thoracic spine, as well as decreased sensation in the legs bilaterally in an S-1 pattern and weakness in plantar flexion and the abductors, 4/5.  (Dr. Reed submitted an essentially identical letter in January 2005 although he stated in that letter that strength was 4+/5.) 

The Veteran had another VA C&P examination of the spine in March 2004 in which the examiner noted multiple previous spinal surgeries.  The Veteran complained of constant dull ache and tingling in the LLE.  Neurological examination showed deep tendon reflexes (DTRs) 2+ and symmetrical, no obvious muscle atrophy and good sensation to touch and pinprick in the lower extremities.  Despite the normal neurological examination the examiner diagnosed residuals of spinal fusions from L3 through S1 with LLE radiculopathy.

Treatment notes from Dr. Reed dated in November 2004 and January 2005 state that increasing signs of radiculopathy were discussed.  However, in a July 2007 treatment note the Veteran denied current radicular symptoms.

The Veteran had another VA C&P examination of the spine in April 2005 in which the examiner noted previous medical history in great detail.  Neurologic examination showed the Veteran to have symmetrical but hyperactive knee reflexes and present and active ankle reflexes.  The examiner was unable to find any sensory abnormality to pinprick, and muscle strength of the anterior tibial muscles, abductors and adductors was normal.  The Veteran reported urinary dysfunction in the form of difficulty emptying his bladder.  In an addendum, the examiner stated that he could not establish the degree to which the service-connected back disability had been aggravated by the workplace explosion in 1980. 

Treatment notes from Dr. Reed in October 2005 show complaint of pain with radiation into the left leg, but essentially normal neurological findings (reflexes intact and symmetrical, motor exam 5/5 and no tension signs).  Notes in January 2006, March 2006, May 2006 and November 2006 also show grossly normal neurological evaluation.  Magnetic resonance imaging (MRI) of the spine in March 2006, ordered by Dr. Reed, showed acquired spinal stenosis at L2-3, significant spinal canal narrowing at L1-2, and extensive post-surgical changes consistent with previous fusion and decompressive laminectomy.  In April 2007 the Veteran denied radicular symptoms but complained of achiness in the legs, which a note in August 2007 attributed to claudication.  MRI of the spine in August 2007 showed bilateral nerve root compromise and acquired spinal stenosis at the L2-3 level and compromise of the left L5 nerve root.

The Veteran had another VA C&P examination of the spine in October 2007, in which he complained of constant low back pain radiating down both legs; he also complained of constant pain, numbness and weakness in both legs, left greater than right, with paresthesias and dysesthesias.  The Veteran was observed to walk with a normal gait.  Strength testing to gravity and resistance was normal and equal bilaterally.  Sensory was symmetrical and equal in all areas to pinprick, dull and light touch except for subjective decrease in pinprick in the LLE and decreased vibration to the feet bilaterally, left worse than right.  DTRs were normal and symmetrical bilaterally and there were was no motor impairment.  The examiner stated there was subjective sensory impairment by reference to the distribution of the affected lower extremities but no objective findings of peripheral neuropathy or polyneuropathy.  The examiner's diagnosis was service-connected DDD L4-5, status post laminectomy L5, with no objective evidence of radiculopathy at the current time.

In December 2007 Dr. Reed submitted a letter to VA stating the Veteran had some neurological findings with weakness and claudication with standing and walking; in November 2008 he submitted another letter stating the Veteran had diffuse hypesthesia in the lower legs.

Treatment records from Dr. Reed in March 2008 showed no tension signs and full motor strength.  Notes in November 2008 show motor strength 5/5, no tension signs and patellar reflexes normal and symmetrical, although Achilles reflexes were slightly diminished on the left.  Dr. Reed performed another surgery in April 2009 (posterolateral arthrodesis and redo of lumbar laminectomy); postoperative diagnosis was status post lumbar fusion L3 through S1 with junctional spine stenosis and segmental instability L1-L2 and L2-L3; per Dr. Reed's notes the Veteran tolerated the procedure well and had no postoperative neurological complications.

The Veteran had a VA C&P peripheral nerves and spine examination in October 2009, performed by a physician who reviewed the claims file and noted the Veteran's medical history in detail.  The Veteran reported that since his recent surgery his pain was better but his stiffness was worse, while his weakness was unchanged.  The Veteran complained of daily pain radiating into both legs with a "drawing" sensation into the legs.  The Veteran also reported "pins and needles" sensation into the legs and calves and some fatigue.  Examination showed normal and bilaterally equal sensation to pinprick and light touch, and strength was 5/5 bilaterally.  The examiner diagnosed intervertebral disc syndrome (IVDS) causing minimal-to-moderate functional impairment but also stated there was no objective finding of neuropathy or radiculopathy on examination.  

Treatment records from Drs. Douglas and Merle Stringer dating from January 2012 to July 2013 are of record, and show varying complaints of back pain, sometimes radicular and at other times non-radicular; clinical notes also record varying degrees of diminished lower extremity strength, reflexes and sensory.  In the most current treatment note (July 2013) the Veteran complained of thoracolumbar facet pain, worse on the left but no radicular pain; the current impression and differential diagnosis was thoracolumbar facet pain with degenerative changes throughout the lumbar and thoracic spine and no evidence of nerve root or cord compression.  The most recent MRI in May 2013 showed left-sided foraminal encroachment at T11-12 and right-side facet arthropathy at T9-10 and T10-11 but no other apparent compression fracture, spinal stenosis or cord impingement.   

The Veteran's most recent VA C&P examination of the spine was performed in February 2014.  Relevant to neurological symptoms, the Veteran's muscle strength in the lower extremities was 5/5 without atrophy.  DTRs were reduced in both ankles and in the right knee but normal in the left knee.  Sensory was normal in both knees/thighs, the toes of both feet, the left upper anterior thigh and the right lower leg/ankle but diminished in the right upper anterior thigh and left lower leg/ankle.  Straight leg raising (SLR) was negative bilaterally.  The Veteran had no signs or symptoms indicative of radiculopathy and there were no other neurologic signs or symptoms such as bowel/bladder problems or pathologic reflexes.  X-ray showed narrowing of disc space heights at all lumbar levels.  The examiner diagnosed lumbar spine DDD L4-5 status post laminectomy L5 with no objective radiculopathy.

The evidence cited above demonstrates that the Veteran has complained throughout the period under review of radicular symptoms (radiating pain and paresthesias) but the record does not demonstrate objective neurologic abnormalities as required for separate compensation under 38 C.F.R. § 4.71a.  VA C&P examinations in March 2001 and April 2005 are silent in regard to radiculopathy or other neurological findings; the VA C&P examiner in March 2004 diagnosed residuals of spinal fusions from L3 through S1 with LLE radiculopathy but radiculopathy was specifically not found by the VA examiners in October 2007, October 2009 or February 2014.

The Board has carefully considered private medicals records from Drs. Combs, Reed and Stringer.  These records demonstrate radicular-type symptoms and some degree of motor and sensory impairment of the lower extremities but do not demonstrate a neurological origin for these symptoms.  To the degree that these symptoms are attributed to mechanical back pain (Dr. Combs) or to arthropathy (Dr. Stringer), these are orthopedic pathologies whose symptoms are incorporated into the rating criteria for the underlying thoracolumbar spine disability.  

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   In the present case, the Veteran is not shown by objective medical evidence to have paralysis of the right and left external popliteal (common peroneal) nerves, so the first element of service connection on either a direct or secondary basis is not shown and the claim must be denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49, 55-56.

Entitlement to TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).

For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper or lower or one or both lower extremities, including the bilateral factor if applicable; (2) disabilities resulting from a common etiology or a single accident; (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) multiple injuries incurred in action; or, (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

Because it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the schedular standards set forth in 38 C.F.R. § 4.16(a) above.  See 38 C.F.R. § 4.16(b).  

For a veteran to prevail on a TDIU claim, the record must reflect some factor      that takes the claimant's case outside the norm.  The sole fact that a veteran is unemployed or has difficulty finding employment is not enough, since a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment; the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

In his current formal application for TDIU, received in October 2009, the Veteran reported having an educational background of high school equivalency.  In terms of occupational background, he had been a commercial truck driver from 1974 until February 1980 and had not worked since then because of back problems.
  
The Veteran is service connected for a disability of the thoracolumbar spine, rated as 40 percent disabling; tinnitus, rated as 10 percent disabling; and, bilateral hearing loss, rated as noncompensable (0 percent disabling).  He accordingly does not meet the schedular threshold for TDIU under 38 C.F.R. § 4.16(a), and the Board must consider entitlement to TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).

Private medical treatment records show the Veteran suffered a workplace injury in March 1980, when a fuel truck he was filling exploded, blowing him about 40 feet off a 15-foot platform.  In September 1980 he declined to participate in vocational rehabilitation because even sitting down was too painful.   In October 1980 the Veteran underwent spinal fusion L4 to S1.  In February 1981 the Veteran's physician stated the Veteran should refrain from manual labor for 12 months after spinal fusion surgery.  

A Social Security Administration (SSA) disability determination in September 1981 granted the Veteran disability benefits effective from April 1980 due to status post fusion L4-S1.  The accompanying treatment notes show the Veteran had been rendered unemployable by the workplace accident in March 1980 and was now unable to bend, squat, crawl, climb or lift more than 5 pounds and was accordingly deemed unfit to perform even sedentary work activities.  

In July 2000 Nancy Ellington, a nurse reviewer, stated the Veteran's back disability prohibited his ability to maintain certain types of employment where heavy lifting, standing or sitting for prolonged periods is required.

The Veteran submitted a claim for TDIU in February 2002, asserting he had not worked since March 1980.  The RO denied TDIU in an unappealed rating decision issued in June 2002.

The Veteran had another VA C&P examination of the spine in April 2005 in which the examiner stated the Veteran was shown to be totally and permanently incapable of gainful employment.

The Veteran had another VA C&P examination of the spine in October 2007 in which he reported having been unemployed since the March 1980 workplace explosion in which he fractured his back.

In November 2008 Dr. Reed submitted a letter to VA stating the Veteran had approximately 90 percent loss of flexion and also had hypoesthesias in the lower legs that rendered him totally disabled and unemployed.

The Veteran had a VA C&P peripheral nerves and spine examination in October 2009 in which he again reported having been unemployed since the workplace accident in 1980.  The examiner diagnosed IVDS of minimal-to-moderate severity and stated an option that the Veteran could expect to engage in light and sedentary activity based on his age.

The file contains an October 2010 letter from Claire Hibbard, a vocational rehabilitation consultant/counselor who reviewed the claims file, including the October 2009 VA examination report cited above, and also spoke to the Veteran. Ms. Hibbard stated that the Veteran's work history would be classified in the medium-to-heavy demand category of semi-skilled to skilled work within the labor market.  The restrictions shown in the record do not provide for any direct transferable skills based on the Veteran's work history, education and medical history.  Accordingly, in Ms. Hibbard's opinion the Veteran is shown to be unemployable since at least 1981 due to his service-connected disability.

The file also contains a July 2011 letter from Jerry G. Albert, a certified vocational evaluation specialist.  Mr. Albert reviewed the VA claims file and spoke to the Veteran by telephone.  The Veteran told Mr. Albert that he last worked in 1980 when his truck "blew up" and that he can sit for 30 minutes at a time before having to stand for a period; his standing tolerance is only 5 minutes at a time and he can only walk 5 minutes at a stretch; he has to lie down twice per day.  The Veteran reported being unable to use a computer or type.  Mr. Albert concluded the Veteran has no transfer skills to sedentary occupations; further, the Veteran's self-described postural limitations eliminate the pool of jobs that would be available to a person of his vocational and educational profile.  In sum, Mr. Albert stated that the Veteran had been employable prior to his workplace injury in 1980 but was unemployable since then due to his service-connected disabilities. 

The Veteran's most recent VA C&P examination of the spine was performed in February 2014.  Based on examination of the Veteran the examiner stated that the service-connected lumbar spine DDD causes mild functional limitation. 

On review of the evidence above, the Board finds the evidence is at least in equipoise in demonstrating that the Veteran's service-connected disabilities render him unable to obtain and maintain gainful employment.  The Board particularly notes that the VA examiner stated the Veteran should be able to perform sedentary employment, but this opinion is refuted by both Ms. Hibbard and Mr. Albert, who supported their contrary opinion with reasoned analysis that considered both the medical evidence of record (relating to the severity of the Veteran's disability) and the Veteran's educational and occupational background.  

In sum, the requirements are met for referral of the case to the Director of Compensation Service for extraschedular evaluation under 38 C.F.R. § 4.16(b).  The Veteran's appeal is granted to that extent.


ORDER

Service connection for paralysis of the right and left external popliteal (common peroneal) nerves is denied. 


REMAND

The Board has found in its decision above that the Veteran is shown to be unemployable due to his service-connected disabilities.  Because he does not meet the schedular criteria for TDIU under 38 C.F.R. § 4.16(a), the case must be sent to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 4.16(b) (2014).

Accordingly, the case is REMANDED for the following action:

1.  Send the case to the Director of Compensation Service for extraschedular evaluation for TDIU under the provisions of 38 C.F.R. § 4.16(b) (2014).  

2.  After the development requested above has been completed, if any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim has been advanced on the Board's docket and must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


